DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Foody et al. (US 2009/0056707) in view of Passaretti (US 5,043,017).
  	Foody et al. disclose a method comprising:
using a chelating agent ([0181]), extracting divalent ions from a brine solution ([0010-0011, 0107]) as complexes of the chelating agent and the divalent ions ([0181]);
using an acid, regenerating the chelating agent and producing a divalent ion salt solution ([0182]); and

Foody et al. do not disclose that the acid is a weak acid.
Passaretti, also directed to a method, discloses utilizing a weak acid (abstract) in order to, for example, produce a material which is acid stabilized.
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Foody et al. such that it includes adding a weak acid in order to, for example, produce a material which is acid stabilized.
  	Per claim 2, Foody et al. disclose wherein extracting the divalent ions includes introducing the chelating agent to the brine solution, followed by subjecting the brine solution to filtration ([0038]).
  	Per claim 3, Foody et al. disclose wherein subjecting the brine solution to filtration is performed by ultrafiltration, nano filtration, or reverse osmosis ([0038]).
  	Per claim 4, wherein subjecting the brine solution to filtration includes producing a retentate solution including the complexes of the chelating agent and the divalent ions ([0038, 0060]).
  	Per claim 5, Foody et al. discloses wherein regenerating the chelating agent includes introducing the acid to the retentate solution to induce precipitation of the chelating agent and to produce the divalent ion salt solution ([0181-0182]).
  	Foody does not disclose that the acid is a weak acid.
Passaretti, also directed to a method, discloses utilizing a weak acid (abstract) in order to, for example, produce a material which is acid stabilized.

Per claim 6, Foody et al., as modified by Passaretti, do not explicitly disclose wherein the weak acid has a pKa greater than about 3.6 at 298 K.
In any case, it is submitted that it would have been well within the purview of the skilled artisan to modify the method of Foody et al., as modified by Passaretti, such that it includes wherein the weak acid has a pKa greater than about 3.6 at 298 K in order to, for example, ensure that undesirable salts are not formed.
Per claim 7, Foody et al., as modified by Passaretti, do not explicitly disclose wherein regenerating the chelating agent includes adjusting the pH of the retentate solution to about 4 or below.
It is submitted that it would have been readily obvious fr the skilled artisan to modify the method of Foody et al, as modified by Passaretti, such that it includes wherein regenerating the chelating agent includes adjusting the pH of the retentate solution to about 4 or below in order to, for example, ensure that that the salts formed are soluble.
Per claim 8, Foody et al. disclose further comprising adjusting the pH of the divalent ion salt solution to above about 3.6 (in step 310, 410), prior to introducing the carbon dioxide ([0035, 0037, 0057]).
  	Per claim 9, Foody et al. disclose wherein introducing the carbon dioxide includes inducing precipitation of at least one of calcium carbonate or magnesium carbonate ([0035, 0132, 0189]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
03/09/22